26 N.J. 576 (1958)
141 A.2d 57
STATE OF NEW JERSEY (BOARD OF HEALTH OF THE TOWNSHIP OF CLINTON), PLAINTIFF-RESPONDENT,
v.
HENRY WITTENBERG AND HERMAN WITTENBERG, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued March 31, 1958.
Decided April 28, 1958.
*577 Mr. George Pellettieri argued the cause for defendants-appellants (Messrs. Pellettieri & Rabstein and Mr. Italo M. Tarantola, attorneys; Ruth Rabstein, on the brief).
Mr. Wesley L. Lance argued the cause for plaintiff-respondent.
PER CURIAM.
The judgment of conviction is affirmed for the reasons stated in the per curiam opinion of the Appellate Division reported in 50 N.J. Super. 74 (1957).
At the oral argument before us, appellants suggested that at the de novo appeal in the County Court, they were improperly precluded from offering certain factual proof bearing upon the issue of the constitutionality of the ordinance, because the court took the erroneous view that the determination in the declaratory judgment action had settled the problem of conflict with the organic law. Examination of the record satisfies us that there was no adequate offer of any such proof. For this reason, as well as those set forth in the opinion below, we agree that no basis is presented for reversal.
For affirmance  Chief Justice WEINTRAUB, and Justices HEHER, WACHENFELD, BURLING, JACOBS, FRANCIS and PROCTOR  7.
For reversal  None.